DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Oct 16, 2020 in response to the Requirement for Election/Restriction mailed on Jun 16, 2020, regarding application number 16/017,694.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant's election of Group/Invention I, (i.e. Claim(s) 38-41) in the reply filed on Oct 16, 2020 is acknowledged. Applicant has not indicated whether the reply is with or without traverse. Applicant further submits that:
“no additional search burden is placed upon the examiner to search method of fabrication claims that cover the elected microfluidic device claims” (see Applicant’s Arguments on Oct 16, 2020, Page 8). 
However, as Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).



Status of Claims
Claim(s) 38-52 is/are currently pending and has/have been examined.
Claim(s) 1-37 has/have been cancelled in a pre-examination amendment. 


Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred to modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because of the following informalities:
Abstract longer than 150 words in length.
Appropriate correction is required.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 39 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim 39, the recitation “silicon dioxide” is unclear. As per the specification, there is a coating of silicon oxide on any silicon surface (see specification as filed: Page 18), but the examiner has found not a description of a silicon dioxide coating. Clarification is required. What coating is being referred to, is it a silicon oxide or a silicon dioxide that occurs on the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 38, 42 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosnowchik et al (US 2007/0105341) in view of Lee et al (Fluxless Tin and Silver-Indium Bonding Processes for Silicon onto Aluminum, Journal of Electronic Materials, 2014, Vol 43, pages 9-15, see attached document).

	Regarding Claim 38, Sosnowchik teaches a microfluidic device (see Sosnowchik: Abstract; “bonding a non-metal body, such as a silicon MEMS sensor, to a metal surface, such a steel component”, [0022]; “a silicon-based MEMS strain sensor 202 is bonded to a piece of steel 204”, [0026]), comprising: 
a silicon device (see Sosnowchik: “bonding a non-metal body, such as a silicon MEMS sensor, to a metal surface, such a steel component”, [0022]; [0022]-[0028]); 
and a metallic component (see Sosnowchik: “bonding a non-metal body, such as a silicon MEMS sensor, to a metal surface, such a steel component”, [0022]; [0022]-[0028]);
wherein the silicon device and the metallic component are attached by: 
preparing a surface of a silicon device to be solderable (see Sosnowchik: “Any suitable heat-activated bonding agent may be used. Examples include solder”, [0024]; “process overview depicted in FIG. 4 shows two different basic processes, each with a different type of solder. The first approach (Method 1) uses lead-free solder paste and variety of different adhesion systems, noted above. Silicon (e.g., processed into MEMS) can be cleaned and have a seed layer of chromium and copper, for example, evaporated to the cleaned silicon surfaces”, [0039]); 
preparing a corresponding surface of a metallic component to be solderable (see Sosnowchik: “Any suitable heat-activated bonding agent may be used. Examples include solder”, [0024]; “just prior to bonding, the surface of the steel is preferably roughened and cleaned to remove the native oxide and improve bonding and the potential for strain transfer, for example by sanding with medium grade sand-paper and cleaning with acetone”, [0041]);  
and soldering the prepared surface of the silicon device to the corresponding prepared surface of the metallic component with a solder of a pre-defined composition and thickness (see Sosnowchik: “a solder layer thickness of 40 .mu.m was selected to overcome the localized surface roughness that might be encountered in the steel, but not too much thicker, since increased thickness in the solder layer would lead to strain attenuation in the bonding layer. A thicker 
Sosnowchik teaches using leaded solders and suggests using electroplatable solders as well (see Sosnowchik: [0045]). 
Sosnowchik does not explicitly teach the solder being chosen “to accommodate strain due to co-efficient of thermal expansion (CTE) mismatch between the silicon device and the metallic component”.
However, Lee teaches the analogous art of bonding silicon chips to metal boards with indium silver to account for a CTE mismatch (see Lee: Abstract). Lee teaches that they aimed to develop bonding techniques that manage CTE mismatch by making metals with poor solderability, solderable (see Lee: Page 9, right column, first partial paragraph; “Ag-In Bonding System”, Page 11, right column, first full paragraph, to Page 12, right column, first partial paragraph; Fig 4; Table II-IV). Lee teaches that specific thickness of soldering materials were used to deal with the CTE mismatch (see Lee: Page 11, right column, first full paragraph). Lee further states that they found that fluxless bonding with an improved indium silver solder system results in strong bonds as determined by fracture force in shear testing, where the system is entirely green as no solvents are needed to clean up flux or residues as in conventional industrial soldering processes (see Lee: Page 14, right column, final partial paragraph). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the solder of Sosnowchik to be an indium silver solder system as described by Lee (see Lee: Page 9, right column, first partial paragraph; “Ag-In Bonding System”, Page 11, right column, first full paragraph, to Page 12, right column, first partial paragraph; Fig 4; Table II-IV), because Lee teaches that this system manage CTE mismatch by making metals with poor 
Note: Claim(s) 38-41 contain a large amount of functional language (i.e. “to accommodate…”, “to distribute…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
		
Regarding Claim 42, Sosnowchik teaches a method of fabricating the microfluidic device of Claim 38 (see modification of Claim 28), comprising: 
preparing a surface of a silicon device to be solderable (see Sosnowchik: “Any suitable heat-activated bonding agent may be used. Examples include solder”, [0024]; “process overview depicted in FIG. 4 shows two different basic processes, each with a different type of solder. The first approach (Method 1) uses lead-free solder paste and variety of different adhesion systems, noted above. Silicon (e.g., processed into MEMS) can be cleaned and have a seed layer of chromium and copper, for example, evaporated to the cleaned silicon surfaces”, [0039]); 
preparing a corresponding surface of a metallic component to be solderable (see Sosnowchik: “Any suitable heat-activated bonding agent may be used. Examples include solder”, [0024]; “just prior to bonding, the surface of the steel is preferably roughened and cleaned to remove the native oxide and improve bonding and the 
and soldering the prepared surface of the silicon device to the corresponding prepared surface of the metallic component with a solder of a pre-defined composition and thickness (see Sosnowchik: “a solder layer thickness of 40 .mu.m was selected to overcome the localized surface roughness that might be encountered in the steel, but not too much thicker, since increased thickness in the solder layer would lead to strain attenuation in the bonding layer. A thicker layer, however, could certainly be adequate though for non-strain sensing applications”, [0041]; “olders used for this work were 96.5Sn/3Ag/0.5Cu lead-free solder paste (Hi-Performance Lead-Free No-Clean Solder Paste, S3X58-M405, Koki Company Ltd.) and electroplated 63Sn/37Pb (Techni Solder MatteNF 820 HS 60/40, Technic Inc.)”, [0046]). 
Sosnowchik teaches using leaded solders and suggests using electroplatable solders as well (see Sosnowchik: [0045]). 
Sosnowchik does not explicitly teach the solder being chosen “to accommodate strain due to co-efficient of thermal expansion (CTE) mismatch between the silicon device and the metallic component”.
However, Lee teaches the analogous art of bonding silicon chips to metal boards with indium silver to account for a CTE mismatch (see Lee: Abstract). Lee teaches that they aimed to develop bonding techniques that manage CTE mismatch by making metals with poor solderability, solderable (see Lee: Page 9, right column, first partial paragraph; “Ag-In Bonding System”, Page 11, right column, first full paragraph, to Page 12, right column, first partial paragraph; Fig 4; Table II-IV). ). Lee teaches that specific thickness of soldering materials were used to deal with the CTE mismatch (see Lee: Page 11, right column, first full paragraph). Lee further states that they found that fluxless bonding with an improved indium silver solder system 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the solder of Sosnowchik to be an indium silver solder system as described by Lee (see Lee: Page 9, right column, first partial paragraph; “Ag-In Bonding System”, Page 11, right column, first full paragraph, to Page 12, right column, first partial paragraph; Fig 4; Table II-IV), because Lee teaches that this system manage CTE mismatch by making metals with poor solderability, solderable, and results in strong bonds as determined by fracture force in shear testing, where the system is entirely green as no solvents are needed to clean up flux or residues as in conventional industrial soldering processes (see Lee: Page 14, right column, final partial paragraph). 
Note: Claim(s) 38-41 feature product-by-process limitations. The examiner notes that if the apparatus resulting from the applied prior art is identical to or only slightly different than the claimed article, then the prior art renders the apparatus unpatentable. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product and/or apparatus does not depend on its method of production. If the product in the product-by-process claim is the same as or is an obvious variant of a product found in the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to Applicant to show an unobvious difference between the claimed product and the prior art product arising from the product-by-process steps. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983). 


the solder is an indium silver solder; the solder is an indium silver solder, wherein the solder comprises 97% Indium and 3% silver by weight; the solder melts at a temperature no greater than 160 °C; or the soldering is controlled to occur at a temperature between 140 °C and 160 °Cteaches the solder being an indium silver solder (see modification of Claim 42). 


Claim(s) 39 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosnowchik et al (US 2007/0105341) in view of Lee et al (Fluxless Tin and Silver-Indium Bonding Processes for Silicon onto Aluminum, Journal of Electronic Materials, 2014, Vol 43, pages 9-15, see attached document) and in further view of Kruckow et al (US 2014/0069214) and Stone et al (US 2015/0045234).

Regarding Claim 39, modified Sosnowchik teaches all the limitations as applied to Claim 38. Modified Sosnowchik teaches using a silicon MEMS device, and further teaches that MEMS comprises a technology that encompasses the integration of mechanical elements, such as structures and actuators, with electronics on a common silicon substrate through micro-fabrication technology (see Sosnowchik: [0004]). Modified Sosnowchik also teaches that specific thickness of soldering materials were used to deal with the CTE mismatch (i.e. a defined thickness of solder was used) (see Lee: Page 11, right column, first full paragraph). The examiner notes that the recitation of “to distribute…” is functional language/intended use that is met by the prior art (see MPEP § 2114).
Modified Sosnowchik does not explicitly teach that the silicon device is a MEMS pump. 
However, Kruckow teaches art analogous to the field of MEMS devices, specifically fluidic components arranged on a substrate (see Kruckow: Abstract). Kruckow further teaches 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the silicon MEMS device of modified Sosnowchik for a silicon MEMS pump as described by Kruckow (see Kruckow: [0003]), because Kruckow teaches that silicon MEMS pumps are commonly found in the market (i.e. a well-known MEMS device) as fluidic MEMS components (see Kruckow: [0003]). 
Modified Sosnowchik does not teach the metallic component being a titanium manifold. 
However, Stone teaches the analogous art of a fluidic system including a reagent manifold for fluid delivery (see Stone: Abstract). Stone teaches that the reagent manifold functions to provide fluid communication between a fluidic structures in a system (see Stone: Abstract; [0006]; [0034]). Stone further teaches that a manifold that contains channels for fluid flow may be made of any suitable solid material compatible with the solvents and fluids to be transported through the manifold and mentions examples of materials for forming a manifold body, which includes titanium (see Stone: [0037]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the metallic component of modified Sosnowchik to be a titanium manifold as suggested by Stone, because Stone teaches that manifolds can be used to provide fluid communication between fluidic structures in a system (e.g. a pump) and further teaches that such a manifold can be made of titanium (see Stone: Abstract; [0006]; [0034]; [0037]). 

Regarding Claim 43, modified Sosnowchik teaches all the limitations as applied to Claim 42. Modified Sosnowchik teaches using a silicon MEMS device, and further teaches that MEMS 
Modified Sosnowchik does not explicitly teach that the silicon device is a MEMS pump. 
However, Kruckow teaches art analogous to the field of MEMS devices, specifically fluidic components arranged on a substrate (see Kruckow: Abstract). Kruckow further teaches that microfluidic MEMS components in silicon, such as micropumps, can be found on the market (see Kruckow: [0003]). Based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to exchange the silicon MEMS device of Sosnowchik for a silicon MEMS pump if one were interested in controlling flow in such a device, as the structure is known in the art to be commonly used as a fluidic MEMS component. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the silicon MEMS device of modified Sosnowchik for a silicon MEMS pump as described by Kruckow (see Kruckow: [0003]), because Kruckow teaches that silicon MEMS micropumps are commonly found in the market (i.e. a well-known MEMS device) as microfluidic MEMS components (see Kruckow: [0003]). The examiner notes that the combination would result in the claimed device being a microfluidic device – a fluidic MEMS, micro-electrical mechanical system, with a micropump.
Modified Sosnowchik does not teach the metallic component being a titanium manifold. 
However, Stone teaches the analogous art of a fluidic system including a reagent manifold for fluid delivery (see Stone: Abstract). Stone teaches that the reagent manifold functions to provide fluid communication between a fluidic structures in a system (see Stone: 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the metallic component of modified Sosnowchik to be a titanium manifold as suggested by Stone, because Stone teaches that manifolds can be used to provide fluid communication between fluidic structures in a system (e.g. a pump) and further teaches that such a manifold can be made of titanium (see Stone: Abstract; [0006]; [0034]; [0037]).

Claim(s) 40 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosnowchik et al (US 2007/0105341) in view of Lee et al (Fluxless Tin and Silver-Indium Bonding Processes for Silicon onto Aluminum, Journal of Electronic Materials, 2014, Vol 43, pages 9-15, see attached document) and in further view of Perez (Physical Vapor Deposition – Sputtering vs Electron Beam Evaporation, Abrisa Technologies, 2012, 2 pages, see attached document), Mackie (Understanding Gold on Nickel, Indium Corporation Blow, 2009, 4 pages, see attached document), Hey et al (US 5,899,752) Kruckow et al (US 2014/0069214) and Stone et al (US 2015/0045234).

Regarding Claim 40, modified Sosnowchik teaches all the limitations as applied to Claim 38. Modified Sosnowchik teaches using a silicon MEMS device, and further teaches that MEMS comprises a technology that encompasses the integration of mechanical elements, such as structures and actuators, with electronics on a common silicon substrate through micro-fabrication technology (see Sosnowchik: [0004]). Modified Sosnowchik also teaches that specific thickness of soldering materials were used to deal with the CTE mismatch (i.e. a defined thickness of solder was used) (see Lee: Page 11, right column, first full paragraph). The 
a lower surface of the silicon device is prepared by: 
supplying the joining surface of the silicon device with an adhesion promoter (see Sosnowchik: “Also, a seed layer is typically formed on the surface of the non-metal body for adherence of the adhesion layer. The seed layer is generally composed of one or a combination of metals, such as chromium, titanium, chromium-copper, chromium-nickel, chromium-gold, titanium-copper, titanium-nickel or titanium-gold”, [0027]); 
depositing a layer of nickel (see Sosnowchik: “adhesion layer is generally a metal such as Ni, gold (Au), silver (Ag) or Cu. In many instances Ni is a preferred adhesion layer material. When the adhesion layer is Ni, a thin (e.g., 0.5-1 micron) solder layer may be applied to the adhesion layer to prevent oxidation of the Ni surface prior to bonding”, [0027]); 
Modified Sosnowchik teaches the adhesion promoter as above and also teaches the adhesion layer being deposited onto the cleaned silicon surfaces by evaporation.
Modified Sosnowchik does not teach the adhesion promoter being sputtered onto the silicon device.
However, Perez teaches the analogous art of physical vapor deposition, particularly a comparison of sputtering vs evaporation (see Perez: Page 2, first paragraph). Perez teaches that sputtering is commonly used and further teaches that it is an ideal method to deposit metals as it can deposit materials with very high melting points in contrast to evaporation, which may be difficult with very high melting point materials (see Perez: Page 2, second paragraph). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of deposition of the adhesion layer material (i.e. the seed layer) of modified Sosnowchik to be deposited via sputtering as suggested by Perez, because Perez 

Modified Sosnowchik does not teach “and depositing a layer of gold onto the nickel”
However, Mackie teaches the art analogous to the field of soldering, specifically using gold on nickel (see Mackie: Page 1/4, first paragraph). Mackie further teaches that gold layers are commonly deposited onto nickel in industry solders as it protects nickel from oxidation or passivation and promotes wettability of solders (see Mackie: Page 1/4, second paragraph). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the silicon device of modified Sosnowchik to have a gold layer upon the nickel layer as suggested by Mackie because Mackie teaches that gold layers are commonly deposited onto nickel in industry solders as it protects nickel from oxidation or passivation and promotes wettability of solders (see Mackie: Page 1/4, second paragraph).

Modified Sosnowchik does not teach “removing a silicon oxide coating” prior to sputtering with the adhesion promoter.
However, Hey teaches the analogous art of preparing silicon structures for use in devices (see Hey: Abstract; Column 1, line 15-22). Hey teaches that native oxide layers form on silicon substrates after cleaning procedures or handling due to the water (i.e. moisture) in the ambient environment, and further teaches that native oxide should be removed from the surface of the silicon wafer as these are considered contaminants that affect the properties of the silicon wafer (see Hey: Column 1, line 64, to Column 2, line 50). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the process of preparing the silicon device of modified Sosnowchik to incorporate a 

Modified Sosnowchik does not explicitly teach that the silicon device is a MEMS pump. 
However, Kruckow teaches art analogous to the field of MEMS devices, specifically fluidic components arranged on a substrate (see Kruckow: Abstract). Kruckow further teaches that fluidic MEMS components in silicon, such as pumps, can be found on the market (see Kruckow: [0003]). Based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to exchange the silicon MEMS device of Sosnowchik for a silicon MEMS pump if one were interested in controlling flow in such a device, as the structure is known in the art to be commonly used as a fluidic MEMS component. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the silicon MEMS device of modified Sosnowchik for a silicon MEMS pump as described by Kruckow (see Kruckow: [0003]), because Kruckow teaches that silicon MEMS pumps are commonly found in the market (i.e. a well-known MEMS device) as fluidic MEMS components (see Kruckow: [0003]). 

Modified Sosnowchik does not teach the metallic component being a titanium manifold. 
However, Stone teaches the analogous art of a fluidic system including a reagent manifold for fluid delivery (see Stone: Abstract). Stone teaches that the reagent manifold functions to provide fluid communication between a fluidic structures in a system (see Stone: Abstract; [0006]; [0034]). Stone further teaches that a manifold that contains channels for fluid flow may be made of any suitable solid material compatible with the solvents and fluids to be transported through the manifold and mentions examples of materials for forming a manifold body, which includes titanium (see Stone: [0037]). 


Regarding Claim 44, modified Sosnowchik teaches all the limitations as applied to Claim 42. Modified Sosnowchik teaches using a silicon MEMS device, and further teaches that MEMS comprises a technology that encompasses the integration of mechanical elements, such as structures and actuators, with electronics on a common silicon substrate through micro-fabrication technology (see Sosnowchik: [0004]). Modified Sosnowchik also teaches that specific thickness of soldering materials were used to deal with the CTE mismatch (i.e. a defined thickness of solder was used) (see Lee: Page 11, right column, first full paragraph). The examiner notes that the recitation of “to distribute…” is functional language/intended use that is met by the prior art (see MPEP § 2114). Modified Sosnowchik also teaches wherein: 
a lower surface of the silicon device is prepared by: 
supplying the joining surface of the silicon device with an adhesion promoter (see Sosnowchik: “Also, a seed layer is typically formed on the surface of the non-metal body for adherence of the adhesion layer. The seed layer is generally composed of one or a combination of metals, such as chromium, titanium, chromium-copper, chromium-nickel, chromium-gold, titanium-copper, titanium-nickel or titanium-gold”, [0027]); 
depositing a layer of nickel (see Sosnowchik: “adhesion layer is generally a metal such as Ni, gold (Au), silver (Ag) or Cu. In many instances Ni is a preferred adhesion layer material. When the adhesion layer is Ni, a thin 
Modified Sosnowchik teaches the adhesion promoter as above and also teaches the adhesion layer being deposited onto the cleaned silicon surfaces by evaporation.
Modified Sosnowchik does not teach the adhesion promoter being sputtered onto the silicon device.
However, Perez teaches the analogous art of physical vapor deposition, particularly a comparison of sputtering vs evaporation (see Perez: Page 2, first paragraph). Perez teaches that sputtering is commonly used and further teaches that it is an ideal method to deposit metals as it can deposit materials with very high melting points in contrast to evaporation, which may be difficult with very high melting point materials (see Perez: Page 2, second paragraph). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of deposition of the adhesion layer material (i.e. the seed layer) of modified Sosnowchik to be deposited via sputtering as suggested by Perez, because Perez teaches that sputtering is commonly used and further teaches that it is an ideal method to deposit metals as it can deposit materials with very high melting points in contrast to evaporation, which may be difficult with very high melting point materials (see Perez: Page 2, second paragraph). 

Modified Sosnowchik does not teach “and depositing a layer of gold onto the nickel”
However, Mackie teaches the art analogous to the field of soldering, specifically using gold on nickel (see Mackie: Page 1/4, first paragraph). Mackie further teaches that gold layers are commonly deposited onto nickel in industry solders as it protects nickel from oxidation or passivation and promotes wettability of solders (see Mackie: Page 1/4, second paragraph). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the silicon device of modified Sosnowchik to have a gold layer upon the nickel layer as 

Modified Sosnowchik does not teach “removing a silicon oxide coating” prior to sputtering with the adhesion promoter.
However, Hey teaches the analogous art of preparing silicon structures for use in devices (see Hey: Abstract; Column 1, line 15-22). Hey teaches that native oxide layers form on silicon substrates after cleaning procedures or handling due to the water (i.e. moisture) in the ambient environment, and further teaches that native oxide should be removed from the surface of the silicon wafer as these are considered contaminants that affect the properties of the silicon wafer (see Hey: Column 1, line 64, to Column 2, line 50). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the process of preparing the silicon device of modified Sosnowchik to incorporate a step to remove the native oxide as taught by Hey, because Hey teaches that native oxide should be removed from the surface of the silicon wafer as these are considered contaminants that affect the properties of the silicon wafer (see Hey: Column 1, line 64, to Column 2, line 50). 

Modified Sosnowchik does not explicitly teach that the silicon device is a MEMS pump. 
However, Kruckow teaches art analogous to the field of MEMS devices, specifically fluidic components arranged on a substrate (see Kruckow: Abstract). Kruckow further teaches that fluidic MEMS components in silicon, such as pumps, can be found on the market (see Kruckow: [0003]). Based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to exchange the silicon MEMS device of Sosnowchik for a silicon MEMS pump if one were interested in controlling flow in such a device, as the structure is known in the art to be commonly used as a fluidic MEMS component. 


Modified Sosnowchik does not teach the metallic component being a titanium manifold. 
However, Stone teaches the analogous art of a fluidic system including a reagent manifold for fluid delivery (see Stone: Abstract). Stone teaches that the reagent manifold functions to provide fluid communication between a fluidic structures in a system (see Stone: Abstract; [0006]; [0034]). Stone further teaches that a manifold that contains channels for fluid flow may be made of any suitable solid material compatible with the solvents and fluids to be transported through the manifold and mentions examples of materials for forming a manifold body, which includes titanium (see Stone: [0037]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the metallic component of modified Sosnowchik to be a titanium manifold as suggested by Stone, because Stone teaches that manifolds can be used to provide fluid communication between fluidic structures in a system (e.g. a pump) and further teaches that such a manifold can be made of titanium (see Stone: Abstract; [0006]; [0034]; [0037]). 


Claim(s) 41 and 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosnowchik et al (US 2007/0105341) in view of Lee et al (Fluxless Tin and Silver-Indium Bonding Processes for Silicon onto Aluminum, Journal of Electronic Materials, 2014, Vol 43, pages 9-15, see attached document) and in further view of Levitan et al (WO 2006/110177, see attached document), Vogel et al (Electroplating - A Comparison of Electroless and Electrolytic Nickel,  Products Finishing, 4 pages, 2007), Wang et al (CN 103589983, see attached document and corresponding machine translation), Mackie (Understanding Gold on Nickel, Indium Corporation Blow, 2009, 4 pages, see attached document), Kruckow et al (US 2014/0069214) and Stone et al (US 2015/0045234). Lee II (Chapter 10 - Diffusion bonding of metal alloys in aerospace and other applications, Welding and Joining of Aerospace Materials, Woodhead Publishing Series in Welding and Other Joining Technologies, 2012, Pages 320-344) is used as evidence as to the temperature required to break down titanium oxides. 

Regarding Claim 41, modified Sosnowchik teaches all the limitations as applied to Claim 38. Modified Sosnowchik teaches using a silicon MEMS device, and further teaches that MEMS comprises a technology that encompasses the integration of mechanical elements, such as structures and actuators, with electronics on a common silicon substrate through micro-fabrication technology (see Sosnowchik: [0004]). Modified Sosnowchik also teaches that specific thickness of soldering materials were used to deal with the CTE mismatch (i.e. a defined thickness of solder was used) (see Lee: Page 11, right column, first full paragraph). The examiner notes that the recitation of “to distribute…” is functional language/intended use that is met by the prior art (see MPEP § 2114). Modified Sosnowchik also teaches wherein: 
a lower surface of the silicon device is prepared by: 
supplying the joining surface of the silicon device with an adhesion promoter (see Sosnowchik: “Also, a seed layer is typically formed on the surface of the non-metal body for adherence of the adhesion layer. The seed layer is generally composed of one or a combination of metals, such as chromium, titanium, chromium-copper, chromium-nickel, chromium-gold, titanium-copper, titanium-nickel or titanium-gold”, [0027]); 
depositing a layer of nickel (see Sosnowchik: “adhesion layer is generally a metal such as Ni, gold (Au), silver (Ag) or Cu. In many instances Ni is a 
Modified Sosnowchik does not teach grinding the surface of the metallic component flat. 
However, Levitan teaches the analogous art of fluidic MEMS devices and methods to prepare such devices (see Levitan: Abstract; [002]). Levitan teaches that the substrates and components of the device can be made of a variety of materials which are ground or processed flat or further roughened to promote adhesion (see Levitan: [0036]; [0043]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the surface of the metallic component of modified Sosnowchik to be ground flat as taught by Levitan, because Levitan teaches that the substrates and components of fluidic MEMS devices can be made of a variety of materials which are ground or processed flat or further roughened to promote adhesion (see Levitan: [0036]; [0043]).

Modified Sosnowchik teaches depositing a layer of electroplated nickel (see Sosnowchik: [0037]).
Modified Sosnowchik does not teach plating electroless nickel onto the surface.
However, Vogel teaches the analogous art of electroless and electrolytic nickel plating (see Vogel: Title). Vogel teaches that electroless and electrolytic nickel plating are comparable nickel plating methods and teaches that electroless nickel platings are suitable for solder applications and teaches that electroless nickel platings have desirable hardness, wear resistance, stress and corrosion properties (see Vogel: Page 1, fifth paragraph to sixth paragraph). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the nickel used for plating in modified Sosnowchik to be electroless nickel as suggested by Vogel, because Vogel teaches that electroless nickel platings are suitable for 

Modified Sosnowchik does not teach heating the nickel plated surface to a temperature where any metallic oxide breaks down and the nickel alloys with the surface.
However, Wang teaches art analogous to the field of soldering, particularly a method strengthening a titanium alloy basal body (see Wang: Abstract). Wang teaches removing the surface oxide of the titanium alloy body, performing nickel plating and then heat treating at 720ºC to facilitate diffusion and the formation of a nickel-titanium transition layer (i.e. alloying of nickel and titanium) (see Wang: [0033]-[0037]). Wang teaches that forming a nickel-titanium transition layer by heat processing enhances the bonding strength of the titanium and the coating (see Wang: [0013]). Furthermore, Lee evidences that titanium oxides decompose at temperatures of more than 400ºC (see Lee: Page 322, final paragraph). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the soldering process used in modified Sosnowchik to be include a heating of the nickel plated surface to 720ºC as taught by Wang, because Wang teaches that forming a nickel-titanium transition layer by heat processing enhances the bonding strength of the titanium and the coating (see Wang: [0013]). Furthermore, Lee evidences that titanium oxides decompose at temperatures of more than 400ºC (see Lee: Page 322, final paragraph).

Modified Sosnowchik does not teach “and depositing a layer of gold onto the nickel”
However, Mackie teaches the art analogous to the field of soldering, specifically using gold on nickel (see Mackie: Page 1/4, first paragraph). Mackie further teaches that gold layers are commonly deposited onto nickel in industry solders as it protects nickel from oxidation or passivation and promotes wettability of solders (see Mackie: Page 1/4, second paragraph). 


Modified Sosnowchik does not explicitly teach that the silicon device is a MEMS pump. 
However, Kruckow teaches art analogous to the field of MEMS devices, specifically fluidic components arranged on a substrate (see Kruckow: Abstract). Kruckow further teaches that fluidic MEMS components in silicon, such as pumps, can be found on the market (see Kruckow: [0003]). Based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to exchange the silicon MEMS device of Sosnowchik for a silicon MEMS pump if one were interested in controlling flow in such a device, as the structure is known in the art to be commonly used as a fluidic MEMS component. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the silicon MEMS device of modified Sosnowchik for a silicon MEMS pump as described by Kruckow (see Kruckow: [0003]), because Kruckow teaches that silicon MEMS pumps are commonly found in the market (i.e. a well-known MEMS device) as fluidic MEMS components (see Kruckow: [0003]). 

Modified Sosnowchik does not teach the metallic component being a titanium manifold. 
However, Stone teaches the analogous art of a fluidic system including a reagent manifold for fluid delivery (see Stone: Abstract). Stone teaches that the reagent manifold functions to provide fluid communication between a fluidic structures in a system (see Stone: Abstract; [0006]; [0034]). Stone further teaches that a manifold that contains channels for fluid flow may be made of any suitable solid material compatible with the solvents and fluids to be 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the metallic component of modified Sosnowchik to be a titanium manifold as suggested by Stone, because Stone teaches that manifolds can be used to provide fluid communication between fluidic structures in a system (e.g. a pump) and further teaches that such a manifold can be made of titanium (see Stone: Abstract; [0006]; [0034]; [0037]). 

Regarding Claim 47, modified Sosnowchik teaches all the limitations as applied to Claim 42. Modified Sosnowchik teaches using a silicon MEMS device, and further teaches that MEMS comprises a technology that encompasses the integration of mechanical elements, such as structures and actuators, with electronics on a common silicon substrate through micro-fabrication technology (see Sosnowchik: [0004]). Modified Sosnowchik also teaches that specific thickness of soldering materials were used to deal with the CTE mismatch (i.e. a defined thickness of solder was used) (see Lee: Page 11, right column, first full paragraph). The examiner notes that the recitation of “to distribute…” is functional language/intended use that is met by the prior art (see MPEP § 2114). Modified Sosnowchik also teaches wherein: 
a lower surface of the silicon device is prepared by: 
supplying the joining surface of the silicon device with an adhesion promoter (see Sosnowchik: “Also, a seed layer is typically formed on the surface of the non-metal body for adherence of the adhesion layer. The seed layer is generally composed of one or a combination of metals, such as chromium, titanium, chromium-copper, chromium-nickel, chromium-gold, titanium-copper, titanium-nickel or titanium-gold”, [0027]); 
depositing a layer of nickel (see Sosnowchik: “adhesion layer is generally a metal such as Ni, gold (Au), silver (Ag) or Cu. In many instances Ni is a 
Modified Sosnowchik does not teach “wherein at least one of: the metallic component has an upper surface, and the upper surface is prepared by: grinding the surface flat; plating electroless nickel onto the surface; heating the nickel plated surface to a temperature where any metallic oxide breaks down and the nickel alloys with the surface; and coating the surface with gold, or the metallic component is a titanium manifold having an upper surface, and the upper surface is prepared by: grinding the surface flat with a 1000 grit finish; plating electroless nickel onto the surface; heating the nickel plated surface to a temperature where any metallic oxide breaks down and the nickel alloys with the surface; and coating the surface with gold”. (The examiner notes that the emphasis indicates which of the options is being addressed in this particular rejection).
However, Levitan teaches the analogous art of fluidic MEMS devices and methods to prepare such devices (see Levitan: Abstract; [002]). Levitan teaches that the substrates and components of the device can be made of a variety of materials which are ground or processed flat or further roughened to promote adhesion (see Levitan: [0036]; [0043]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the surface of the metallic component of modified Sosnowchik to be ground flat as taught by Levitan, because Levitan teaches that the substrates and components of fluidic MEMS devices can be made of a variety of materials which are ground or processed flat or further roughened to promote adhesion (see Levitan: [0036]; [0043]).

Modified Sosnowchik teaches depositing a layer of electroplated nickel (see Sosnowchik: [0037]).
Modified Sosnowchik does not teach plating electroless nickel onto the surface.

It would have been obvious to one skilled in the art before the filing date of the invention to modify the nickel used for plating in modified Sosnowchik to be electroless nickel as suggested by Vogel, because Vogel teaches that electroless nickel platings are suitable for solder applications and teaches that electroless nickel platings have desirable hardness, wear resistance, stress and corrosion properties (see Vogel: Page 1, fifth paragraph to sixth paragraph).

Modified Sosnowchik does not teach heating the nickel plated surface to a temperature where any metallic oxide breaks down and the nickel alloys with the surface.
However, Wang teaches art analogous to the field of soldering, particularly a method strengthening a titanium alloy basal body (see Wang: Abstract). Wang teaches removing the surface oxide of the titanium alloy body, performing nickel plating and then heat treating at 720ºC to facilitate diffusion and the formation of a nickel-titanium transition layer (i.e. alloying of nickel and titanium) (see Wang: [0033]-[0037]). Wang teaches that forming a nickel-titanium transition layer by heat processing enhances the bonding strength of the titanium and the coating (see Wang: [0013]). Furthermore, Lee evidences that titanium oxides decompose at temperatures of more than 400ºC (see Lee: Page 322, final paragraph). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the soldering process used in modified Sosnowchik to be include a heating of the nickel plated surface to 720ºC as taught by Wang, because Wang teaches that forming a nickel-

Modified Sosnowchik does not teach “and depositing a layer of gold onto the nickel”
However, Mackie teaches the art analogous to the field of soldering, specifically using gold on nickel (see Mackie: Page 1/4, first paragraph). Mackie further teaches that gold layers are commonly deposited onto nickel in industry solders as it protects nickel from oxidation or passivation and promotes wettability of solders (see Mackie: Page 1/4, second paragraph). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the silicon device of modified Sosnowchik to have a gold layer upon the nickel layer as suggested by Mackie because Mackie teaches that gold layers are commonly deposited onto nickel in industry solders as it protects nickel from oxidation or passivation and promotes wettability of solders (see Mackie: Page 1/4, second paragraph).

Modified Sosnowchik does not explicitly teach that the silicon device is a MEMS pump. 
However, Kruckow teaches art analogous to the field of MEMS devices, specifically fluidic components arranged on a substrate (see Kruckow: Abstract). Kruckow further teaches that fluidic MEMS components in silicon, such as pumps, can be found on the market (see Kruckow: [0003]). Based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to exchange the silicon MEMS device of Sosnowchik for a silicon MEMS pump if one were interested in controlling flow in such a device, as the structure is known in the art to be commonly used as a fluidic MEMS component. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the silicon MEMS device of modified Sosnowchik for a silicon MEMS pump as described by Kruckow (see Kruckow: [0003]), because Kruckow teaches that silicon MEMS 

Modified Sosnowchik does not teach the metallic component being a titanium manifold. 
However, Stone teaches the analogous art of a fluidic system including a reagent manifold for fluid delivery (see Stone: Abstract). Stone teaches that the reagent manifold functions to provide fluid communication between a fluidic structures in a system (see Stone: Abstract; [0006]; [0034]). Stone further teaches that a manifold that contains channels for fluid flow may be made of any suitable solid material compatible with the solvents and fluids to be transported through the manifold and mentions examples of materials for forming a manifold body, which includes titanium (see Stone: [0037]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the metallic component of modified Sosnowchik to be a titanium manifold as suggested by Stone, because Stone teaches that manifolds can be used to provide fluid communication between fluidic structures in a system (e.g. a pump) and further teaches that such a manifold can be made of titanium (see Stone: Abstract; [0006]; [0034]; [0037]). 

Regarding Claim 48, modified Sosnowchik teaches all the limitations as applied to Claim 47 and further teaches wherein at least one of: the nickel plated surface is heated to between 375 and 4250 C for between 30 and 60 minutes; the nickel plated surface is heated to a temperature and for a time such that any titanium oxide breaks down and the nickel alloys with the titanium, resulting in a transition zone on the top of the manifold from titanium to nickel titanium alloy to a pure nickel surface; or said coating the surface with gold includes cleaning the nickel surface with an ammonia containing cleaning agent followed by sputtering the nickel surface with another layer of nickel, followed by a layer of gold (The examiner notes that the emphasis indicates which of the options is being addressed in this particular rejection; see . 


Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosnowchik et al (US 2007/0105341) in view of Lee et al (Fluxless Tin and Silver-Indium Bonding Processes for Silicon onto Aluminum, Journal of Electronic Materials, 2014, Vol 43, pages 9-15, see attached document) and in further view of Perez (Physical Vapor Deposition – Sputtering vs Electron Beam Evaporation, Abrisa Technologies, 2012, 2 pages, see attached document), Mackie (Understanding Gold on Nickel, Indium Corporation Blow, 2009, 4 pages, see attached document), Hey et al (US 5,899,752), Kruckow et al (US 2014/0069214) and Stone et al (US 2015/0045234) and in further view of Tai et al (US 6,699,394).

	Regarding Claim 45, modified Sosnowchik teaches all the limitations as applied to Claim 44. Modified Sosnowchik teaches removing the silicon oxide coating (see modification of Claim 44).
Modified Sosnowchik does not explicitly teach “wherein at least one of: the silicon dioxide coating is removed by buffered hydrofluoric acid; the adhesion promoter is titanium tungsten; or a lower surface of the silicon device is prepared by: sputtering the joining surface of the silicon device with a metallic silicide; depositing a layer of nickel; and depositing a layer of gold onto the nickel” (The examiner notes that the emphasis indicates which of the options is being addressed in this particular rejection).
However, Tai teaches art analogous to the field of processing silicon substrates for fluidic micro-sized fluid handling devices (see Tai: Abstract). Tai teaches that native silicon dioxide layers can be removed by buffered hydrofluoric acid (see Tai: Column 2, line 9-17; Column 2, line 23-25).
.


Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosnowchik et al (US 2007/0105341) in view of Lee et al (Fluxless Tin and Silver-Indium Bonding Processes for Silicon onto Aluminum, Journal of Electronic Materials, 2014, Vol 43, pages 9-15, see attached document) and in further view of Perez (Physical Vapor Deposition – Sputtering vs Electron Beam Evaporation, Abrisa Technologies, 2012, 2 pages, see attached document), Mackie (Understanding Gold on Nickel, Indium Corporation Blow, 2009, 4 pages, see attached document) and in further view of Tai et al (US 6,699,394).

Regarding Claim 46, modified Sosnowchik teaches all the limitations as applied to Claim 42. Modified Sosnowchik teaches using a silicon MEMS device, and further teaches that MEMS comprises a technology that encompasses the integration of mechanical elements, such as structures and actuators, with electronics on a common silicon substrate through micro-fabrication technology (see Sosnowchik: [0004]). Modified Sosnowchik also teaches that specific thickness of soldering materials were used to deal with the CTE mismatch (i.e. a defined thickness of solder was used) (see Lee: Page 11, right column, first full paragraph). The examiner notes that the recitation of “to distribute…” is functional language/intended use that is met by the prior art (see MPEP § 2114). Modified Sosnowchik also teaches wherein: 
a lower surface of the silicon device is prepared by: 
supplying the joining surface of the silicon device with an adhesion promoter (see Sosnowchik: “Also, a seed layer is typically formed on the surface of the non-metal body for adherence of the adhesion layer. The seed layer is generally composed of one or a combination of metals, such as chromium, titanium, chromium-copper, chromium-nickel, chromium-gold, titanium-copper, titanium-nickel or titanium-gold”, [0027]); 
depositing a layer of nickel (see Sosnowchik: “adhesion layer is generally a metal such as Ni, gold (Au), silver (Ag) or Cu. In many instances Ni is a preferred adhesion layer material. When the adhesion layer is Ni, a thin (e.g., 0.5-1 micron) solder layer may be applied to the adhesion layer to prevent oxidation of the Ni surface prior to bonding”, [0027]); 
Modified Sosnowchik does not teach “wherein the silicon device has a lower surface, and wherein the lower surface is prepared by either: removing a silicon dioxide coating with an acid wash; depositing a layer of nickel; and depositing a layer of gold onto the nickel, or removing a silicon dioxide coating with buffered hydrofluoric acid; depositing a layer of nickel; and depositing a layer of gold onto the nickel” (The examiner notes that the emphasis indicates which of the options is being addressed in this particular rejection).
However, Perez teaches the analogous art of physical vapor deposition, particularly a comparison of sputtering vs evaporation (see Perez: Page 2, first paragraph). Perez teaches that sputtering is commonly used and further teaches that it is an ideal method to deposit metals as it can deposit materials with very high melting points in contrast to evaporation, which may be difficult with very high melting point materials (see Perez: Page 2, second paragraph). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of deposition of the adhesion layer material (i.e. the seed layer) of modified Sosnowchik to be deposited via sputtering as suggested by Perez, because Perez teaches that sputtering is commonly used and further teaches that it is an ideal method to 

Modified Sosnowchik does not teach “and depositing a layer of gold onto the nickel”
However, Mackie teaches the art analogous to the field of soldering, specifically using gold on nickel (see Mackie: Page 1/4, first paragraph). Mackie further teaches that gold layers are commonly deposited onto nickel in industry solders as it protects nickel from oxidation or passivation and promotes wettability of solders (see Mackie: Page 1/4, second paragraph). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the silicon device of modified Sosnowchik to have a gold layer upon the nickel layer as suggested by Mackie because Mackie teaches that gold layers are commonly deposited onto nickel in industry solders as it protects nickel from oxidation or passivation and promotes wettability of solders (see Mackie: Page 1/4, second paragraph).

Modified Sosnowchik does not explicitly teach “removing a silicon dioxide coating with buffered hydrofluoric acid”.
However, Tai teaches art analogous to the field of processing silicon substrates for fluidic micro-sized fluid handling devices (see Tai: Abstract). Tai teaches that native silicon dioxide layers can be removed by buffered hydrofluoric acid (see Tai: Column 2, line 9-17; Column 2, line 23-25).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the step of removing the native silicon dioxide layer to comprise using buffered hydrofluoric acid as taught by Tai, because Tai describes buffered hydrofluoric acid as a way to remove native silicon dioxide layers in silicon substrates (see Tai: Column 2, line 9-17; Column 2, line 23-25).


Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosnowchik et al (US 2007/0105341) in view of Lee et al (Fluxless Tin and Silver-Indium Bonding Processes for Silicon onto Aluminum, Journal of Electronic Materials, 2014, Vol 43, pages 9-15, see attached document) and in further view of Levitan et al (WO 2006/110177, see attached document), Vogel et al (Electroplating - A Comparison of Electroless and Electrolytic Nickel,  Products Finishing, 4 pages, 2007), Wang et al (CN 103589983, see attached document and corresponding machine translation), Mackie (Understanding Gold on Nickel, Indium Corporation Blow, 2009, 4 pages, see attached document). Lee II (Chapter 10 - Diffusion bonding of metal alloys in aerospace and other applications, Welding and Joining of Aerospace Materials, Woodhead Publishing Series in Welding and Other Joining Technologies, 2012, Pages 320-344) is used as evidence as to the temperature required to break down titanium oxides. 

Regarding Claim 50, modified Sosnowchik teaches all the limitations as applied to Claim 42. Modified Sosnowchik teaches using a silicon MEMS device, and further teaches that MEMS comprises a technology that encompasses the integration of mechanical elements, such as structures and actuators, with electronics on a common silicon substrate through micro-fabrication technology (see Sosnowchik: [0004]). Modified Sosnowchik also teaches that specific thickness of soldering materials were used to deal with the CTE mismatch (i.e. a defined thickness of solder was used) (see Lee: Page 11, right column, first full paragraph). The examiner notes that the recitation of “to distribute…” is functional language/intended use that is met by the prior art (see MPEP § 2114). Modified Sosnowchik also teaches wherein: 
a lower surface of the silicon device is prepared by: 
supplying the joining surface of the silicon device with an adhesion promoter (see Sosnowchik: “Also, a seed layer is typically formed on the 
depositing a layer of nickel (see Sosnowchik: “adhesion layer is generally a metal such as Ni, gold (Au), silver (Ag) or Cu. In many instances Ni is a preferred adhesion layer material. When the adhesion layer is Ni, a thin (e.g., 0.5-1 micron) solder layer may be applied to the adhesion layer to prevent oxidation of the Ni surface prior to bonding”, [0027]); 
Modified Sosnowchik does not teach grinding the surface of the metallic component flat. 
However, Levitan teaches the analogous art of fluidic MEMS devices and methods to prepare such devices (see Levitan: Abstract; [002]). Levitan teaches that the substrates and components of the device can be made of a variety of materials which are ground or processed flat or further roughened to promote adhesion (see Levitan: [0036]; [0043]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the surface of the metallic component of modified Sosnowchik to be ground flat as taught by Levitan, because Levitan teaches that the substrates and components of fluidic MEMS devices can be made of a variety of materials which are ground or processed flat or further roughened to promote adhesion (see Levitan: [0036]; [0043]).

Modified Sosnowchik teaches depositing a layer of electroplated nickel (see Sosnowchik: [0037]).
Modified Sosnowchik does not teach plating electroless nickel onto the surface.
However, Vogel teaches the analogous art of electroless and electrolytic nickel plating (see Vogel: Title). Vogel teaches that electroless and electrolytic nickel plating are comparable nickel plating methods and teaches that electroless nickel platings are suitable for solder 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the nickel used for plating in modified Sosnowchik to be electroless nickel as suggested by Vogel, because Vogel teaches that electroless nickel platings are suitable for solder applications and teaches that electroless nickel platings have desirable hardness, wear resistance, stress and corrosion properties (see Vogel: Page 1, fifth paragraph to sixth paragraph).

Modified Sosnowchik does not teach heating the nickel plated surface to a temperature where any metallic oxide breaks down and the nickel alloys with the surface.
However, Wang teaches art analogous to the field of soldering, particularly a method strengthening a titanium alloy basal body (see Wang: Abstract). Wang teaches removing the surface oxide of the titanium alloy body, performing nickel plating and then heat treating at 720ºC to facilitate diffusion and the formation of a nickel-titanium transition layer (i.e. alloying of nickel and titanium) (see Wang: [0033]-[0037]). Wang teaches that forming a nickel-titanium transition layer by heat processing enhances the bonding strength of the titanium and the coating (see Wang: [0013]). Furthermore, Lee evidences that titanium oxides decompose at temperatures of more than 400ºC (see Lee: Page 322, final paragraph). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the soldering process used in modified Sosnowchik to be include a heating of the nickel plated surface to 720ºC as taught by Wang, because Wang teaches that forming a nickel-titanium transition layer by heat processing enhances the bonding strength of the titanium and the coating (see Wang: [0013]). Furthermore, Lee evidences that titanium oxides decompose at temperatures of more than 400ºC (see Lee: Page 322, final paragraph).

Modified Sosnowchik does not teach “and depositing a layer of gold onto the nickel”
However, Mackie teaches the art analogous to the field of soldering, specifically using gold on nickel (see Mackie: Page 1/4, first paragraph). Mackie further teaches that gold layers are commonly deposited onto nickel in industry solders as it protects nickel from oxidation or passivation and promotes wettability of solders (see Mackie: Page 1/4, second paragraph). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the silicon device of modified Sosnowchik to have a gold layer upon the nickel layer as suggested by Mackie because Mackie teaches that gold layers are commonly deposited onto nickel in industry solders as it protects nickel from oxidation or passivation and promotes wettability of solders (see Mackie: Page 1/4, second paragraph).


Claim(s) 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosnowchik et al (US 2007/0105341) in view of Lee et al (Fluxless Tin and Silver-Indium Bonding Processes for Silicon onto Aluminum, Journal of Electronic Materials, 2014, Vol 43, pages 9-15, see attached document) and in further view of Levitan et al (WO 2006/110177, see attached document), Vogel et al (Electroplating - A Comparison of Electroless and Electrolytic Nickel,  Products Finishing, 4 pages, 2007), Wang et al (CN 103589983, see attached document and corresponding machine translation), Mackie (Understanding Gold on Nickel, Indium Corporation Blow, 2009, 4 pages, see attached document) and in further view of Stone et al (US 2015/0045234). Lee II (Chapter 10 - Diffusion bonding of metal alloys in aerospace and other applications, Welding and Joining of Aerospace Materials, Woodhead Publishing Series in Welding and Other Joining Technologies, 2012, Pages 320-344) is used as evidence as to the temperature required to break down titanium oxides. 

the nickel plated surface is heated to a temperature and for a time such that any titanium oxide breaks down and the nickel alloys with the titanium, resulting in a transition zone on the top of the manifold from titanium to nickel titanium alloy to a pure nickel surface (The examiner notes that the emphasis indicates which of the options is being addressed in this particular rejection; see modification of Claim 47, where the heating of the nickel coating on top of the titanium manifold would result in the titanium/nickel-titanium allow/pure nickel arrangement claimed). 
Modified Sosnowchik does not teach wherein the metallic component is a titanium manifold. 
However, Stone teaches the analogous art of a fluidic system including a reagent manifold for fluid delivery (see Stone: Abstract). Stone teaches that the reagent manifold functions to provide fluid communication between a fluidic structures in a system (see Stone: Abstract; [0006]; [0034]). Stone further teaches that a manifold that contains channels for fluid flow may be made of any suitable solid material compatible with the solvents and fluids to be transported through the manifold and mentions examples of materials for forming a manifold body, which includes titanium (see Stone: [0037]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the metallic component of modified Sosnowchik to be a titanium manifold as suggested by Stone, because Stone teaches that manifolds can be used to provide fluid communication between fluidic structures in a system (e.g. a pump) and further teaches that such a manifold can be made of titanium (see Stone: Abstract; [0006]; [0034]; [0037]).


(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosnowchik et al (US 2007/0105341) in view of Lee et al (Fluxless Tin and Silver-Indium Bonding Processes for Silicon onto Aluminum, Journal of Electronic Materials, 2014, Vol 43, pages 9-15, see attached document) and in further view of Levitan et al (WO 2006/110177, see attached document), Vogel et al (Electroplating - A Comparison of Electroless and Electrolytic Nickel,  Products Finishing, 4 pages, 2007), Wang et al (CN 103589983, see attached document and corresponding machine translation), Mackie (Understanding Gold on Nickel, Indium Corporation Blow, 2009, 4 pages, see attached document) and in further view of Siegel et al (Microsolidics: fabrication of Three-Dimensional Metallic Microstructures in Poly(dimethylsiloxane), Advanced Materials, 2007, pp. 727-733, see attached document). Lee II (Chapter 10 - Diffusion bonding of metal alloys in aerospace and other applications, Welding and Joining of Aerospace Materials, Woodhead Publishing Series in Welding and Other Joining Technologies, 2012, Pages 320-344) is used as evidence as to the temperature required to break down titanium oxides. 

	Regarding Claim 52, modified Sosnowchik teaches all the limitations as applied to Claim 50. Modified Sosnowchik teaches an indium silver solder (see modification of Claim 42). 
	Modified Sosnowchik does not teach “wherein at least one of: coating the surface with gold further comprises cleaning the nickel surface with an ammonia containing cleaning agent followed by sputtering the nickel surface with another layer of nickel, followed by a layer of gold; the solder is an indium silver solder, comprising 97% Indium and 3% silver by weight; the solder melts at a temperature no greater than 160 °C; or the soldering is controlled to occur at a temperature between 140 °C and 160 °C”. (The examiner notes that the emphasis indicates which of the options is being addressed in this particular rejection). 
	However, Siegel teaches art analogous to the field of soldering, particularly the soldering of metallic components to non-metallic components (see Siegel: Abstract). Siegel further teaches variations of indium silver useful for soldering, including In 100 and In97/Ag3, among 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the indium silver solder of modified Sosnowchik to be a In97/Ag3 indium silver solder as described by Siegel, because Siegel teaches that the solders described in the document are low-melting point solders with better biocompatibility than Pb or Cd solders for creating hybrid-electronic microfluidic devices (see Siegel: Page 731, left column, first partial paragraph, to right column, final paragraph).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/J.C.L./Examiner, Art Unit 1797                                                               

/Benjamin R Whatley/Primary Examiner, Art Unit 1798